Citation Nr: 0730265	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-20 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO decision that awarded service 
connection and a 0 percent rating for hypertension.  The 
appeal also arises from a January 2005 RO decision that 
denied service connection for erectile dysfunction.

The Board notes that in January 2006, the veteran revoked the 
authority of his prior representative.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  The veteran's service-connected hypertension consisted of 
systolic pressure readings that were predominantly below 160 
and diastolic blood pressure readings that were predominantly 
below 100, except from January 2005 through December 2005, 
when systolic pressure readings were predominantly 160 or 
more.

3.  The veteran's current erectile dysfunction has been 
related by competent medical evidence to his service-
connected diabetes mellitus and to medications prescribed for 
his service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for hypertension are 
met, but only from January 2005 through December 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101 (2007).

2.  Erectile dysfunction was incurred in active service based 
on a relationship to service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in November 2002, April 2004, July 
2004, and March 2006; rating decisions in March 2003 and 
January 2005; statements of the case in May 2004 and November 
2005; and supplemental statements of the case in November 
2005, December 2005, January 2006, May 2007.  The November 
2002 letter preceded the initial RO adjudication on 
hypertension of March 2003, but since the claim then involved 
whether service connection should be granted for 
hypertension, that letter addressed the evidentiary notice 
requirements involving service connection claims.  Later VA 
documents, including the March 2006 letter, addressed 
evidentiary notice requirements regarding the assignment of 
disability ratings.  As for the erectile dysfunction claim, 
letters addressing service connection preceded the RO's 
initial adjudication of January 2005.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any 
notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication by the RO subsequent to receipt of the required 
notice.  VA effectively complied with all of the required 
elements under VA's duty to notify claimants prior to the 
last adjudication here (the May 2007 supplemental statement 
of the case).  

There has been no prejudice to the appellant in the essential 
fairness of the adjudication.  The appellant has been 
apprised of the need for any evidence in his possession, and 
he has not identified any additional evidence that might be 
useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
VA has informed the veteran of the evidentiary requirements 
on many instances.  Indeed, the veteran has expressed an 
understanding of the evidentiary responsibilities by 
obtaining a statement from a treating VA doctor.  

In March 2006, the RO specifically advised the veteran of the 
bases for assigning disability ratings and effective dates.  
See Dingess/Hartman, supra.  

Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all identified, relevant, and available 
evidence needed for adjudication of the claims and has 
notified the appellant of any evidence that could not be 
obtained.  VA has obtained all available, relevant medical 
records. Thus, VA satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
substance of the claims.

Compensable rating for hypertension

Service connection and a 0 percent rating have been in effect 
for hypertension since October 2002.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the 
veteran timely appealed the rating initially assigned for the 
hypertension.  Thus, the Board must consider entitlement to 
"staged ratings" to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension), a 60 percent 
evaluation is warranted when diastolic pressure is 
predominantly 130 or more.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more or when systolic pressure is 
predominantly 200 or more.  A 10 percent rating is warranted 
when diastolic pressure is predominantly 100 or more or when 
systolic pressure is predominantly 160 or more.  The 10 
percent evaluation is the minimal evaluation when an 
individual has a history of diastolic pressure predominantly 
100 or more and requires continuous medication for control.  
38 C.F.R. § 4.104, DC 7101.

The term hypertension means that the diastolic pressure is 
predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  Hypertension 
that is due to aortic insufficiency or hyperthyroidism, which 
is usually the isolated systolic type, is to be evaluated as 
part of the condition causing it rather than a separate 
evaluation.

The Diagnostic Code regarding hypertension was amended 
effective October 6, 2006.  71 Fed. Reg. 52,457-60 (Sep. 6, 
2006).  Under the revision, a note was added after the rating 
criteria of DC 7101 concerning separate evaluations of 
hypertension and other heart diseases.  Because service 
connection is not in effect for any other heart disease, this 
second change to the regulation is inapplicable to the appeal 
at hand.

As noted above, the veteran's hypertension has been service-
connected since October 2002.  The evidence includes blood 
pressure readings both from the veteran and from VA directly.  
Indeed, he has submitted blood pressure readings from as far 
back as 1985.  However, the more recent measurements since 
the effective date of service are the most relevant 
measurements for purposes of this appeal.  The more distant 
blood pressure readings only have significance from a 
historical perspective, not from a rating perspective.

In June 2001, the veteran's blood pressure was 149/84.

In June 2002, his blood pressure was 155/70.  In October 
2002, his blood pressure was 155/73.  

On an October 2003 VA examination, his blood pressure was 
148/60.  

The veteran's blood pressure reached 161/74 and 159/99 in 
February 2004.  

In January, September, November, and December 2005, his blood 
pressure readings were 169/77, 171/69, 160/77, and 160/69, 
respectively.  

On VA examination in August 2005, the blood pressure readings 
were 110/77,121/67, and 122/68.

In August 2006, his blood pressure was 159/73, and in 
September 2006, it was 140/75.  

As recently as March 2007, his blood pressure was 123/63 (and 
even as low as 98/62 in February 2007).  

Also, on a January 2007 VA examination, the examiner reviewed 
the veteran's VA medical records and commented that the 
veteran's systolic blood pressure had averaged between 120 
and 150 over the past two years, that his diastolic blood 
pressure had averaged between 60 and 80 during that same 
timeframe, and that the systolic blood pressure had been as 
high as 170 during that two-year period.  

The Board is mindful that this is a "staged rating" type of 
case and that the veteran's blood pressure readings included 
several systolic pressure readings that were at least 160 
throughout 2005.  But the veteran's blood pressure was also 
measured as 110/77,121/67, and 122/68 on VA examination in 
August 2005.  Therefore, under DC 7101, throughout 2005, his 
systolic pressure readings were predominantly 160 or more.  
For this discrete period (January 2005 through December 
2005), the veteran was entitled to a 10 percent rating.  
However, he did not have the levels of blood pressure 
(systolic or diastolic) to warrant an even higher rating.

Otherwise, the veteran's blood pressure since the effective 
date of service connection has not included systolic 
pressures that were predominantly 160 or more or diastolic 
pressures that were predominantly 100 or more.  Thus, except 
for the one-year period in 2005, the veteran's hypertension 
has not warranted a compensable rating.  

In sum, the Board concludes that the veteran's hypertension 
warranted a 10 percent rating from January through December 
2005, but that it did not warrant a compensable rating at any 
other time since the effective date of service connection.  
See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) 
(provisions governing rating notice of reductions in 
compensation and effective dates of reductions do not apply 
in "staged rating" cases where the veteran's disability 
rating level is not reduced for any period of time to a level 
below that which was in effect when the veteran appealed to 
the Board).

Service connection for erectile dysfunction

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may be warranted where there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  This determination is based 
on analysis of all the evidence of record and evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2007).

VA medical records from mid- to late 1996 reflect that the 
veteran underwent testosterone level treatment after having 
reported three to four years of impotence.  His history of 
hypertension was noted.  

In an October 2003 VA examination, a VA doctor stated that 
erectile dysfunction had preceded the diabetes mellitus 
diagnosis by five years and had likely been caused by some 
process other than diabetes mellitus.  In an August 2004 note 
to the examination, the doctor also cited VA medical records 
from August 1996 that reflected a low testosterone condition 
at least four years prior to the diabetes mellitus diagnosis.  

However, in January 2006, a treating VA health psychologist 
and sex therapist refuted the argument that the veteran's 
diagnosis of erectile dysfunction had preceded his diagnosis 
of diabetes.  This doctor wrote that the veteran's erectile 
dysfunction was first diagnosed in 1999 (as opposed to 
earlier findings of low testosterone), and that this was at 
about the same time as the diagnosis of diabetes mellitus, 
"which is common for men with [erectile dysfunction] as a 
result of [diabetes mellitus]."  The doctor also remarked 
that hypertensive medication prescribed for the veteran's 
service-connected hypertension was also a contributing factor 
in the veteran's erectile dysfunction.  The doctor concluded, 
"As the Director of the [Dayton, Ohio, VA Medical Center's] 
Sexual Health Clinic, it is my opinion that [the veteran] 
experiences erection dysfunction secondary to existing 
service-connected disability."

The Board finds this letter, which sets forth both rationales 
and a chronology of the veteran's erectile dysfunction, to be 
persuasive.  Even though the veteran's claim may have 
initially attributed his erectile dysfunction to his service-
connected diabetes mellitus, there is probative evidence in 
favor of not only this contention but also the contention 
that medications for service-connected hypertension also 
contributed to the development of erectile dysfunction in 
this veteran.  Therefore, the Board finds that service 
connection is warranted for erectile dysfunction.  


ORDER

1.  A 10 percent rating for service-connected hypertension is 
granted, but only from January 2005 through December 2005.  
The appeal is granted to that extent only, subject to the 
laws and regulations governing monetary awards.  

2.  Service connection for erectile dysfunction is granted.


____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


